The opinion of the Court was delivered by
Mr. Chief Justice McIver.
This controversy turns entirely upon the question as to what is the proper construction of a deed from Rachael Patterson to her daughter, Sarah Chavis, then the wife of the plaintiff, and the mother of the defendants, Wm. J. Chavis and Luther M. Chavis. The plaintiff contends that under that deed the grantee, Sarah Chavis, took an estate in fee simple, and that upon her death intestate, he, as one of her heirs at law, became entitled to one-third of the land conveyed by the said deed; and that the object of this action is to obtain partition of the same. The defendants, on the other hand, contend that the said Sarah Chavis took under said deed only an estate for her life, with remainder to her children, Wm. J. Chavis and Luther M. Chavis — the latter of whom has conveyed his half of said lands in separate parcels, one to the defendant, Maria E. Gardner,' and the other to the defendant, Joshua O. Ulmer, who are, therefore, made parties to this action. The *181deed above mentioned reads as follows: “Know all men by these presents, that I, Rachael Patterson, for the natural love and conditions hereunder written, have granted, bargained, sold and released, and by these presents do grant, bargain, sell and release unto my daughter, Sarah Chavis, three tracts of land (here follows descriptions of the land). I give the said tracts of land to my said daughter, Sarah Chavis, upon the following conditions : that my said daughter shall hold and enjoy said lands during her lifetime, and after her death to go to all her children. The same to be in no wise subject to the debts contracts and engagements of her present husband, or any husband she may hereafter marry; and also upon the express condition that my said daughter, Sarah Chavis, shall, according to her condition and means, maintain, support, clothe and nurse me during my lifetime. Together with all and singular the rights, members, hereditaments and appurtenances to the said premises belonging, or iii anywise incident or belonging: To have and to hold all the premises heretofore mentioned unto the said Sarah Chavis, her heirs and assigns forever; and I do hereby bind myself, my heirs, against all persons lawfully claiming, or to claim, the same or any part thereof.”
The case was heard by his Plonor, Judge Klugh, who rendered his decree, which is set out in the “Case,” and which should be incorporated by the Reporter in his report of this case. In that decree his Honor, sustaining the contention on the part of the plaintiff, reached the conclusion that Sarah Chavis took, under the deed above set out, an estate in fee simple; and consequently, upon the death of the said Sarah Chavis, intestate, the lands conveyed to her by the said deed were subject to partition amongst her heirs at law, in the proportion fixed by the statute for the distribution of the estates of intestates. The conclusion reached by the Circuit Judge is so fully and satisfactorily vindicated by the reasoning employed and the authorities cited by him, that it would be difficult to add anything to what he has so well said. We shall not, therefore, attempt to add anything to what is said *182in the Circuit decree, but will simply adopt the same as the opinion of this Court.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.